United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-597
Issued: June 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 20, 2007 appellant timely appealed the April 11, 2007 merit decision of the
Office of Workers’ Compensation Programs, which denied his occupational disease claim. He
also timely appealed the Office’s September 19, 2007 nonmerit decision that found he
abandoned his request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty; and
(2) whether appellant abandoned his request for an oral hearing.
FACTUAL HISTORY
Appellant, a 54-year-old letter carrier, filed an occupational disease claim (Form CA-2)
for right ankle pain. He identified December 22, 2006 as the date of injury. Appellant attributed
his condition to “wear and tear” from constant walking up and down steps, streets and sidewalks.
On December 22, 2006 he was treated in the Providence Hospital emergency department and

received a diagnosis of right ankle tendinitis. The reported history of illness was “right ankle
pain, no trauma, started while at work carrying mail.” Physical examination revealed mild fibula
swelling of the right foot. An x-ray demonstrated “no fracture.” Appellant was released later
that evening and advised to follow up with the hospital’s Wellness Institute in two to three days.
When he visited the Wellness Institute on January 3, 2007, he received limited-duty work
restrictions for a five-day period beginning January 4, 2007. Appellant was advised to return for
a follow-up examination on January 8, 2007.
In a decision dated April 11, 2007, the Office denied appellant’s December 22, 2006
claim for a right ankle injury. It found that the evidence did not establish that the claimed
medical condition was employment related.
Additionally, the Office noted that the
December 22, 2006 emergency department treatment records were insufficient to meet
appellant’s burden because they were not signed by a physician.
On May 6, 2007 appellant requested an oral hearing. The Branch of Hearings and
Review acknowledged receipt of appellant’s hearing request by letter dated May 16, 2007. And
on July 25, 2007 the Branch of Hearings and Review issued a notice advising appellant that an
informal hearing was scheduled for September 4, 2007.
Both the May 16, 2007
acknowledgement and the July 25, 2007 hearing notice were sent to appellant’s address of
record, the same address where the Office previously mailed the April 11, 2007 decision.
By decision dated September 19, 2007, the Branch of Hearings and Review found that
appellant abandoned his request for a hearing. The decision noted that a hearing was scheduled
for September 4, 2007 and appellant had been provided a 30-day advance written notice of the
hearing. However, he did not attend the scheduled hearing and did not provide an explanation
for his absence. Based on these factors, the Office concluded that appellant had abandoned his
hearing request.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2

1

5 U.S.C. §§ 8101-8193 (2000).

2

20 C.F.R. § 10.115(e), (f) (2007); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

2

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.3
ANALYSIS -- ISSUE 1
The Office denied appellant’s claim because the record did not establish that his
diagnosed right ankle tendinitis was employment related. Additionally, it indicated that the
December 22, 2006 emergency department treatment records had not been signed by a physician.
This latter finding is incorrect. While appellant was examined by a physician assistant on
December 22, 2006, the examination results and diagnosis were subsequently reviewed and
“electronically co-signed” by Dr. Ramola S. Abhyankar. Absent Dr. Abhyankar’s endorsement,
the physician assistant’s diagnosis would not suffice for purposes of establishing a medical
condition.4
Although a diagnosis of right ankle tendinitis has been established, the record does not
demonstrate that this condition is employment related. Other than noting appellant’s statement
that his right ankle pain started while at work carrying mail, the December 22, 2006 emergency
department treatment records do not include a specific finding regarding the etiology of
appellant’s condition. There is no documented opinion on causal relationship. Appellant stated
that he was advised in the emergency room that tendinitis was caused by constant walking and
repeated climbing and descending stairs. Notwithstanding what appellant was reportedly told by
the physician assistant, the current record does not establish a causal relationship between his
employment and his diagnosed right ankle condition. Accordingly, the Office properly denied
appellant’s occupational disease claim.
LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision on his claim is entitled, upon timely request, to a
hearing before a representative of the Office.5 Unless otherwise directed in writing by the
claimant, the Office hearing representative will mail a notice of the time and place of the oral
hearing to the claimant and any representative at least 30 days before the scheduled date.6 The
Office has the burden of proving that it mailed the claimant a notice of the date and time of the
scheduled hearing.7 Assuming proper notice has been provided by the Office, a hearing is
3

Victor J. Woodhams, supra note 2.

4

A physician assistant is not competent to render a medical opinion because he or she is not considered a
“physician,” as that term is defined under 5 U.S.C. § 8101(2). See, e.g., Roy L. Humphrey, 57 ECAB 238,
242 (2005).
5

5 U.S.C. § 8124(b); 20 C.F.R. § 10.616(a).

6

20 C.F.R. § 10.617(b).

7

Nelson R. Hubbard, 54 ECAB 156, 157 (2002).

3

considered to have been abandoned when the following conditions have been met: (1) the
claimant has not requested a postponement; (2) the claimant has failed to appear at a scheduled
hearing; and (3) the claimant has failed to provide any notification for such failure within 10
days of the scheduled date of the hearing.8
ANALYSIS -- ISSUE 2
Appellant claims he missed the hearing because he did not receive notification that it was
scheduled for September 4, 2007. A copy of the July 25, 2007 hearing notice is included in the
record. The Branch of Hearings and Review sent the notice to appellant’s address of record,
which is the same P.O. Box number in Washington, DC that appeared on appellant’s claim form
and where the Office previously mailed the April 11, 2007 decision. This is also the same
address appellant used with respect to the filing of the current appeal.
In the absence of evidence to the contrary, it is presumed that a notice mailed in the
ordinary course of business was received in due course by the intended recipient.9 This
presumption is commonly referred to as the “mailbox rule.”10 It arises when the record reflects
that the hearing notice was properly addressed and duly mailed.11 The current record supports
invocation of the mailbox rule and appellant has not submitted any evidence to rebut the
presumption. Accordingly, the Board finds that the Branch of Hearings and Review provided
appellant timely notification of the hearing scheduled for September 4, 2007. Appellant did not
attend the hearing, he did not request postponement and he did not contact the Office within 10
days after the scheduled hearing. Therefore, all conditions necessary for a finding of
abandonment have been met.
CONCLUSION
Appellant has not established that he sustained an injury in the performance of duty.
Additionally, the Branch of Hearings and Review properly found that appellant abandoned his
request for an oral hearing.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).
9

Kenneth E. Harris, 54 ECAB 502, 505 (2003).

10

Id.

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the September 19 and April 11, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

